DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022, has been entered.



Claim Disposition

3.	Claims 1 and 3 are pending and are under examination.


Information Disclosure Statement

4.	To date no Information Disclosure Statement has been filed. Applicant is reminded of the duty to disclose.




Claim Objection

5.	Claim 1 and 3 are objected to for the following informalities:
	For clarity and consistency it is suggested that claim 1 is amended to delete “bacterial strain”, instead recite “enriched Pseudomonas putida MnB1”.
For clarity it is suggested that claim 3 is amended to read, “The method of claim 1, wherein….”.
Appropriate correction is required.





Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by CN107470335B (8/30/2017).
	The claimed invention is directed to an in-situ remediation of arsenic contaminated soil by employing Pseudomonas putida MnB1 a known organism obtained from ATCC 23483 (a public depository, therefore not a limitation or point of novelty).
The primary reference discloses that their invention relates to the field of phenylarsonic acid pollutant remediation, in particular to a method for remediating soil by using a supported biological iron-manganese composite oxide; mainly comprises the steps of preparing a nutrient broth culture medium, culturing florae, preparing a biological ferromanganese culture medium, preparing a load type biological ferromanganese composite oxide, repairing phenylarsonic acid compound polluted soil and the like; the load type biological iron-manganese composite oxide is prepared by forming a layered biological iron-manganese composite oxide on the surface of manganese carbonate by Pseudomonas putida by taking carbonate ore as an electron donor. The product can fix phenylarsonic acid compounds and secondary products in soil such as arsenite and arsenate on the surface of a mineral, and can realize in-situ or ex-situ remediation of phenylarsonic acid pollutants (see abstract). At paragraph [0043] it is disclosed that the Pseudomonas putida MnB1 is obtained from ATCC 23483 (see page 5). In addition, claim 1-5 of the reference provided below anticipates the recited method steps in claim 1 and provides the amounts of compounds for the recited ‘enriched bacterial strain’.
1. A method for restoring soil by utilizing a load type biological iron-manganese composite oxide is characterized by comprising the following steps:
(1) preparation of nutrient broth culture medium
Selecting 1-5g of beef extract powder, 2-10g of peptone, 1-5g of sodium chloride and 0.5-1.5L of deionized water, and mixing to obtain a nutrient broth culture medium with the pH value of 7-7.4 for later use;
(2) culture of bacterial flora
Selecting a bacterial liquid of Pseudomonas putida MnB1 as a strain, inoculating the bacterial liquid into 500ml of 100-fold nutrient broth culture medium prepared in the step (1) according to the inoculation amount of 1-5% of the volume ratio, placing the culture medium in a horizontal oscillator at the temperature of 20-30 ℃, and setting the rotation speed to be 100-fold 200 r/min for enrichment culture for 1-5 days for later use;
(3) preparation of biological ferromanganese culture medium
Mixing 0.015-1.5g of ammonium ferrous sulfate, 0.0075-0.75g of yeast extract powder, 0.015-1.5g of sodium citrate, 0.005-0.5g of sodium pyrophosphate and 0.5-1.51L of deionized water in a polyvinyl chloride bottle with a plug to obtain a biological ferromanganese culture medium with a pH value of 6.5-7.5 for later use;
(4) preparation of load type biological iron-manganese composite oxide
Inoculating the bacterial liquid obtained by enrichment in the step (2) into a polyvinyl chloride bottle with a plug, which contains the 100-500ml biological ferromanganese culture medium prepared in the step (3), according to the inoculation amount of 1-5% by volume ratio, then adding 0.1-10g of manganese carbonate, then placing the polyvinyl chloride bottle in a turnover oscillator, setting the rotation speed at 20-40 r/min, and carrying out aerobic culture at the temperature of 20-30 ℃ for 2-7d to obtain a load type biological ferromanganese composite oxide;
(5) remediation of phenylarsonic acid compound contaminated soil
And (3) selecting 1000ml of the load type biological iron-manganese composite oxide suspension obtained in the step (4), adding the suspension into 50-500g of soil with the grain size less than 0.5mm and polluted by the phenylarsonic acid compound of 1-100mg/kg, standing or stirring at the rotating speed of 10-200 r/min for 1-48 hours, and then statically culturing at the temperature of 15-35 ℃ for 3-30 days to repair the phenylarsonic acid compound polluted soil in situ.
Therefore, the limitations of the claims are met by the reference.



Response to Arguments

7.	Applicant's comments have been considered in full. Withdrawn objections/rejections will not be addressed herein as applicant's comments are moot. Note that new objections and rejection have been instituted for the reasons set forth above based on the claimed amendments and limitations.



 
Conclusion

8.	No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 - 272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652